 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 1 of 33



 1   J. RANDALL JONES, ESQ., SBN 1927
     r.jones@kempjones.com
 2   MICHAEL J. GAYAN, ESQ., SBN 11135
     m.gayan@kempjones.com
 3
     MONA KAVEH, ESQ., SBN 11825
 4   m.kaveh@kempjones.com
     KEMP JONES LLP
 5   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 6   Telephone: (702) 385-6000
 7
     RICHARD L. STONE, ESQ. (pro hac vice)
 8   rstone@jenner.com
     DAVID R. SINGER, ESQ. (pro hac vice)
 9   dsinger@jenner.com
     AMY M. GALLEGOS, ESQ. (pro hac vice)
10
     agallegos@jenner.com
11   JENNER & BLOCK LLP
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Telephone: (213) 239-5100
13

14   Attorneys for Defendants

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA

17   LAS VEGAS SUN, INC.,                     Case No.: 2:19-cv-01667-GMN-BNW
                   Plaintiff,
18                                            DEFENDANTS’ MOTION FOR LEAVE
           v.                                 TO FILE DOCUMENTS UNDER SEAL
19                                            [EXHIBITS B, D, E, AND F TO
     SHELDON ADELSON, et al.,
20                                            DEFENDANTS’ MOTION FOR AN
                   Defendants.                ORDER OVERRULING THE LAS
21                                            VEGAS SUN’S TESTIFYING EXPERT
                                              WORK-PRODUCT OBJECTIONS FOR
22                                            ELIZABETH CAIN’S DOCUMENTS AND
                                              COMPELLING IMMEDIATE
23                                            PRODUCTION OF DOCUMENTS
24                                            WITHHELD ON THAT BASIS AND
                                              REFERENCES THERETO]
25

26   ///
27   ///
28
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 2 of 33



 1          Defendants News+Media Capital Group LLC, Las Vegas Review-Journal, Inc., Sheldon

 2   Adelson, and Patrick Dumont (collectively, “Defendants”) hereby move this Court for an Order

 3   to Seal Exhibits B, D, E, and F filed in support of Defendants’ Motion for an Order Overruling

 4   the Las Vegas Sun’s Testifying Expert Work-Product Objections for Elizabeth Cain’s Documents

 5   and Compelling Immediate Production of Documents Withheld on that Basis (the “Motion”), as

 6   well as the portions of the Motion that discuss the contents of those documents.

 7          This motion is based upon the following memorandum of points and authorities, LR IA

 8   10-5, the papers and pleadings on file in this action, any exhibits, and any argument the Court

 9   may allow at a hearing on this motion.

10          Dated: October 27, 2020.

11                                                    KEMP JONES LLP

12                                                    /s/ Michael Gayan
13                                                    J. RANDALL JONES, ESQ., SBN 1927
                                                      MICHAEL J. GAYAN, ESQ., SBN 11135
14                                                    MONA KAVEH, ESQ., SBN 11825
                                                      3800 Howard Hughes Parkway, 17th Floor
15                                                    Las Vegas, Nevada 89169
16
                                                      RICHARD L. STONE, ESQ. (pro hac vice)
17                                                    DAVID R. SINGER, ESQ. (pro hac vice)
                                                      AMY M. GALLEGOS, ESQ. (pro hac vice)
18                                                    JENNER & BLOCK LLP
                                                      633 West 5th Street, Suite 3600
19                                                    Los Angeles, California 90071
20
                                                      Attorneys for Defendants
21

22

23

24

25

26

27

28
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 3 of 33



 1   I.       Introduction and Relevant Facts

 2            With this Motion for Leave to File Documents Under Seal (“Motion to Seal”), Defendants

 3   also filed their Motion for an Order Overruling the Las Vegas Sun’s Testifying Expert Work-

 4   Product Objections for Elizabeth Cain’s Documents and Compelling Immediate Production of

 5   Documents Withheld on that Basis (“Motion to Compel”).1

 6            Defendants seek to seal the following Exhibits attached to the Motion to Compel:

 7                   Exhibit B, Transcript of the 2016 Arbitration Proceeding;

 8                   Exhibit D, Invoice of Elizabeth Cain, dated July 2014;

 9                   Exhibit E, Invoice of Elizabeth Cain, dated November 14, 2016;

10                   Exhibit F, Expense Reimbursement Form of Elizabeth Cain, dated June 17, 2019.

11   Each of the above referenced Exhibits were produced in the course of this litigation and have

12   been designated “Confidential” by the Sun. Defendants also seek to seal the portions of the

13   Motion to Compel that describe the contents of these Exhibits.

14            Additionally, in 2016, Las Vegas Sun, Inc., Stephens Media LLC, News+Media Capital

15   Group LLC, Las Vegas Review Journal, Inc., DB Acquisition, Inc., and New Media Investment

16   Group, Inc., attended an arbitration proceeding (“2016 Arbitration”) that resulted in a Settlement

17   Agreement and Release, dated December 13, 2016 (“Settlement Agreement”). Defendants’

18   current counsel did not participate in the 2016 Arbitration and does not have access to the 2016

19   Arbitration materials. Furthermore, the 2016 Arbitration involved the Review-Journal’s prior

20   owner.

21            On December 6, 2019, the Sun filed a motion seeking to seal certain transcripts from the

22   2016 Arbitration, arguing that the documents were designated confidential as part of the 2016

23   Arbitration and Settlement Agreement. ECF No. 38. The Court denied the Sun’s motion, finding

24   that the Sun failed to meet the compelling reason standard but permitted an extension to provide

25   compelling reasons as to why the documents should be sealed. ECF No. 119. The Sun did not

26   refile a motion prior to the deadline.

27
     1
28       Attached as Exhibit A is the redacted version of Defendants’ Motion to Compel.

                                                      1
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 4 of 33



 1          In filing this Motion to Seal, Defendants are simply following procedure and, out of an

 2   abundance of caution, seeking to seal documents that are allegedly confidential pursuant to the

 3   2016 Settlement Agreement and/or produced and designated as “Confidential” by the Sun during

 4   this litigation. Due to the origin and nature of the Exhibits, the Sun is in a superior position to

 5   demonstrate good cause to seal the materials.

 6   II.    Standards for Sealing or Redacting Court Records or Exhibits.

 7          The Ninth Circuit has held that there is a strong presumption of public access to judicial

 8   records. Kamakana, 447 F.3d at 1178. A party seeking to file documents under seal bears the

 9   burden of overcoming that presumption. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 678 (9th

10   Cir. 2010) (quoting Kamakana, 447 F.3d at 1178).

11          The federal courts have long recognized “an exception to the presumption of access to

12   judicial records” for non-dispositive motions because “the public has less of a need for access to

13   court records attached only to non-dispositive motions . . . .” Kamakana, 447 F.3d at 1179 (citing

14   Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32–33 (1984))2 (emphasis added); see also In re

15   National Consumer Mortg., LLC, 512 B.R. 639, 641 (D. Nev. June 19, 2014) (quoting Kamakana

16   for the same proposition and further holding that the subject exhibits were “irrelevant to the issues

17   tried in this matter, and thus the public’s right to know this information as part of a court record

18   is low”). “The public policies that support the right of access to dispositive motions, and related

19   materials, do not apply with equal force to non-dispositive materials.” Kamakana, 447 F.3d at

20   1179. “Good cause” is therefore sufficient grounds to seal materials attached to a non-

21   dispositive motion or opposition. Id. at 1180 (emphasis added); Phillips v. General Motors Corp.,

22   307 F.3d 1206, 1213 (9th Cir. 2002) (holding “when a party attaches a sealed discovery document

23   to a nondispositive motion, the usual presumption of the public’s right of access is rebutted, so

24

25
     2
       See also United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“We think that the mere
26   filing of a paper or document with the court is insufficient to render that paper a judicial document
     subject to the right of public access. We think that the item filed must be relevant to the
27   performance of the judicial function and useful in the judicial process in order for it to be
28   designated a judicial document.”).


                                                      2
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 5 of 33



 1   that the party seeking disclosure must present sufficiently compelling reasons why the sealed

 2   discovery document should be released.”).

 3          Given that the Motion to Compel is a non-dispositive motion, the party seeking to have

 4   the record sealed must meet the lower “good cause” test to justify the sealing of these documents.

 5   See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (holding “good

 6   cause” is sufficient grounds to seal materials attached to a non-dispositive motion”).

 7   III.   Good Cause Exists to Keep the Exhibits Sealed in This Court.

 8          Given that Defendants were not part of the 2016 Arbitration or the Settlement Agreement,
 9   and because the Sun has previously sought to seal records related to the 2016 Arbitration,
10   Defendants similarly request that these documents be filed under seal in this Court. Defendants
11   seek to do so only out of an abundance of caution, with good cause being that each of the
12   documents have been designated confidential pursuant to the 2016 Settlement Agreement.
13   Additionally, the Sun produced all of the Exhibits during the course of this litigation pursuant to
14   Court Order and marked them “Confidential.” For this additional reason, Defendants are simply
15   complying with their obligations under the Stipulated Protective Order and moving to file the
16   documents under seal. Due to the origin and nature of the Exhibits, the Sun is in a superior position
17   to demonstrate good cause to seal the materials if it wishes to prevent the information from being
18   publicly disclosed.
19   ///
20

21   ///
22

23   ///
24

25   ///
26

27   ///
28

                                                      3
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 6 of 33



 1   IV.    Conclusion

 2          Based upon the foregoing, Defendants respectfully request this motion be granted and that

 3   Exhibits B, D, E and F, as well as the portions of the Motion to Compel that discuss the contents

 4   of these documents, be filed under seal in this Court.

 5          Dated: October 27, 2020.

 6                                                       KEMP JONES LLP

 7                                                       /s/ Michael Gayan
 8                                                       J. RANDALL JONES, ESQ., SBN 1927
                                                         MICHAEL J. GAYAN, ESQ., SBN 11135
 9                                                       MONA KAVEH, ESQ., SBN 11825
                                                         3800 Howard Hughes Parkway, 17th Floor
10                                                       Las Vegas, Nevada 89169
11
                                                         RICHARD L. STONE, ESQ. (pro hac vice)
12                                                       DAVID R. SINGER, ESQ. (pro hac vice)
                                                         AMY M. GALLEGOS, ESQ. (pro hac vice)
13                                                       JENNER & BLOCK LLP
                                                         633 West 5th Street, Suite 3600
14                                                       Los Angeles, California 90071
15
                                                         Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 7 of 33



 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on the 27th day of October, 2020, I served a true and correct copy of

 3   the foregoing DEFENDANTS’ MOTION FOR LEAVE TO FILE DOCUMENTS UNDER

 4   SEAL [EXHIBITS B, D, E, AND F TO DEFENDANTS’ MOTION FOR AN ORDER

 5   OVERRULING THE LAS VEGAS SUN’S TESTIFYING EXPERT WORK-PRODUCT

 6   OBJECTIONS FOR ELIZABETH CAIN’S DOCUMENTS AND COMPELLING

 7   IMMEDIATE PRODUCTION OF DOCUMENTS WITHHELD ON THAT BASIS AND

 8   REFERENCES THERETO] via the United States District Court’s CM/ECF electronic filing

 9   system to all parties on the e-service list.

10           E. Leif Reid, Bar No. 5750
             Marla Hudgens, Bar No. 11098
11           Kristen L. Martini, Bar No. 11272
             Nicole Scott, Bar No. 13757
12
             LEWIS ROCA ROTHGERBER CHRISTIE LLP
13           One East Liberty Street, Suite 300
             Reno, Nevada 89501
14
             Joseph M. Alioto, Pro Hac Vice
15           Jamie L. Miller, Pro Hac Vice
             ALIOTO LAW FIRM
16
             One Sansome Street, 35th Floor
17           San Francisco, California 94104

18           James J. Pisanelli, Bar No. 4027
             Todd L. Bice, Bar No. 4534
19           Jordan T. Smith, Bar No. 12097
20           PISANELLI BICE PLLC
             400 South 7th Street, Suite 300
21           Las Vegas, Nevada 89101

22           Attorneys for Plaintiff
23

24
                                                    /s/ Pamela Montgomery
25                                                  An employee of Kemp Jones LLP
26

27

28

                                                      5
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 8 of 33



 1                               INDEX OF EXHIBITS

 2

 3   Exhibit    Description

 4        A     Redacted Version of Defendants’ Motion for an Order Overruling the Las
                Vegas Sun’s Testifying Expert Work-Product Objections for Elizabeth
 5              Cain’s Documents and Compelling Immediate Production of Documents
                Withheld on that Basis
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
   Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 9 of 33




                         EXHIBIT A
  Defendants’ Motion for an Order Overruling the Las Vegas Sun’s Testifying
Expert Work-Product Objections for Elizabeth Cain’s Documents and Compelling
         Immediate Production of Documents Withheld on That Basis
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 10 of 33



 1   J. RANDALL JONES, ESQ., SBN 1927
     r.jones@kempjones.com
 2   MICHAEL J. GAYAN, ESQ., SBN 11135
     m.gayan@kempjones.com
 3
     MONA KAVEH, ESQ., SBN 11825
 4   m.kaveh@kempjones.com
     KEMP JONES LLP
 5   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 6   Telephone: (702) 385-6000
 7
     RICHARD L. STONE, ESQ. (pro hac vice)
 8   rstone@jenner.com
     DAVID R. SINGER, ESQ. (pro hac vice)
 9   dsinger@jenner.com
     AMY M. GALLEGOS, ESQ. (pro hac vice)
10
     agallegos@jenner.com
11   JENNER & BLOCK LLP
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Telephone: (213) 239-5100
13

14   Attorneys for Defendants

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA

17   LAS VEGAS SUN, INC., a Nevada            Case No.: 2:19-cv-01667-GMN-BNW
     corporation,
18                                            DEFENDANTS’ MOTION FOR AN
                   Plaintiff,
                                              ORDER OVERRULING THE LAS
19    v.                                      VEGAS SUN’S TESTIFYING EXPERT
20                                            WORK-PRODUCT OBJECTIONS FOR
     SHELDON ADELSON, an individual and       ELIZABETH CAIN’S DOCUMENTS AND
     as the alter ego of News+Media Capital
21   Group LLC and as the alter ego of Las    COMPELLING IMMEDIATE
     Vegas Review Journal, Inc.; PATRICK      PRODUCTION OF DOCUMENTS
22   DUMONT, an individual; NEWS+MEDIA        WITHHELD ON THAT BASIS
     CAPITAL GROUP LLC, a Delaware
23   limited liability company; LAS VEGAS     Hearing Date: November 17, 2020
     REVIEW-JOURNAL, INC., a Delaware         Hearing Time: 9:00 a.m.
24   corporation; and DOES, I-X, inclusive,
25
                   Defendants.
26

27

28
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 11 of 33



 1   I.     Introduction.

 2          In June 2020, the Sun stated in a sworn declaration that Elizabeth Cain testified as an

 3   expert in the parties’ 2016 arbitration. Ms. Cain is the consultant who devised the argument that

 4   the plain-language reading of the 2005 JOA that the parties had been following for nine years was

 5   wrong, and that the Review-Journal therefore owed the Sun millions in allegedly under-paid

 6   profits payments. The Sun represented that Cain had been a testifying expert so that it could

 7   invoke the expert work-product privilege under Rule 26(b)(4) to shield from discovery documents

 8   relating to her analysis and interpretation of the JOA.1

 9          At the August 25 hearing on the Sun’s motion, the Sun again claimed that Ms. Cain had

10   been a testifying expert in the 2016 arbitration. In response to the Court’s observation that there

11   was a period of time where Ms. Cain was a business consultant and not a testifying expert, the

12   Sun represented to the Court that Ms. Cain had become a testifying expert in July 2014, almost

13   immediately after she supposedly discovered that the parties had been accounting for editorial

14   costs incorrectly under the JOA.2 The Sun’s representation was not an isolated incident—at the

15   hearing, the Sun told the story of how Ms. Cain purportedly became a testifying expert in July

16   2014 multiple times, and argued repeatedly that she testified as an expert in the 2016 arbitration.3

17          The Sun’s representations were false. After the August 25 hearing, the Sun finally

18   produced a transcript of the 2016 arbitration to the Review-Journal’s current counsel. That

19   transcript shows that, in the arbitration,

20

21

22

23

24

25
     1
26     Rule 26(b)(4) protects work product and certain communications of testifying experts from
       disclosure. See Fed. R. Civ. P. 26(b)(4)(A)–(C).
     2
27     ECF No. 126 (8/25/20 Tr.) at 9:19–10:10.
     3
       See, e.g., id. at 13:2–13. 24:6–9, 23:5–6, 28:5–14, 29:10–11.
28
                                                      1
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 12 of 33



 1

 2

 3

 4   Exhibit A (Gayan Decl.) at ¶ 4; Exhibit B (SUN_00020868–69) (emphasis added). The Sun had

 5   exclusive access to this transcript because the arbitration involved the Review-Journal’s prior

 6   owner, yet neither the Sun nor its counsel informed the Court that

 7                               Moreover,                                             the supporting

 8   evidence that the Sun produced to establish when Ms. Cain was retained as an expert—Ms. Cain’s

 9   invoices and a declaration of Geenspun Media Group’s Chief Operating Officer—do not show

10   that Ms. Cain was an expert witness prior to February 2019.

11          Even though it is now indisputable that Ms. Cain was not a testifying expert at the 2016

12   arbitration and therefore documents prior to her formal retention as an expert in February 2019

13   cannot be protected by the work-product privilege, the Sun is still withholding her documents

14   from dates prior to February 2019 on this basis. Accordingly, the Court should overrule the Sun’s

15   objections to producing documents on the grounds that Ms. Cain was acting as its testifying expert

16   prior to February 20, 2019, when it formally retained her, and the Court should order the Sun to

17   produce any documents dated prior to February 20, 2019, that are being withheld on this basis.

18
     II.    Relevant Background.
19
            A.      The Sun opposes the disclosure of Ms. Cain’s documents by asserting under
20                  oath that she was a testifying expert in the 2016 arbitration.

21          Defendants served a subpoena on Ms. Cain in June 2020. The subpoena sought, among

22   other things, documents containing and evidencing her advice regarding and analysis of the JOA,

23   communications with the Sun regarding the JOA, and documents concerning her interpretation

24   of the JOA. See ECF No. 80-2.

25          The Sun moved for a protective order on June 24 to prevent the disclosure of Ms. Cain’s

26   documents. The primary basis for the Sun’s motion was that Ms. Cain had been its testifying

27   expert witness during prior arbitrations against the Review-Journal in 2016 and 2019, and

28   therefore her documents and communications from 2014 onward were protected from disclosure
                                                     2
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 13 of 33



 1   by the work-product doctrine, pursuant to Federal Rule of Civil Procedure 26(b)(4). ECF No. 80

 2   at 2–3, 5–6, 15–17; ECF No. 99 at 1, 3, 5, 8–12.

 3          In support of the motion, the Sun’s counsel—who also represented the Sun in the 2016

 4   and 2019 arbitrations—submitted a declaration under oath stating that “Ms. Cain testified as a

 5   fact witness and expert witness in that arbitration in 2016.” Reid Decl., ECF 80-1, ¶ 8

 6   (emphasis added). Defendants’ current counsel did not participate in either arbitration proceeding

 7   and did not have access to the 2016 arbitration transcript. Exhibit A at ¶ 9.

 8
            B.      The Sun repeatedly represents to the Court that Ms. Cain was a testifying
 9                  expert in the 2016 arbitration.

10          Much of the argument at the August 25 hearing on the Sun’s motion centered around the

11   date at which Ms. Cain was retained as expert. The date was of critical importance because the

12   Sun was attempting to invoke Rule 26(b)(4) to shield Ms. Cain’s analysis and interpretation of

13   the JOA from disclosure, and only documents created or exchanged while she was a testifying

14   expert would be protected by that rule. E.g., ECF No. 126 at 16:7–9. The Review-Journal was

15   concerned about the expert work-product privilege being invoked to withhold documents created

16   or exchanged prior to 2019 because it had not seen evidence that Ms. Cain was retained as a

17   testifying expert prior to the 2019 arbitration. Id. at 20:22–22:4. The Review-Journal had different

18   owners and different counsel in 2016, meaning the current owners and counsel were not involved

19   in the 2016 arbitration. See id. at 30:18–31:8.

20          At the hearing, the Sun repeatedly assured the Court that Ms. Cain had been hired as a

21   testifying expert in 2014. For example, the Sun’s counsel explained to the Court the circumstances

22   under which Ms. Cain purportedly became an expert witness in 2014:

23          Mr. Reid: . . . So just by way of background, very brief background, Ms. Cain
            was -- started working on this matter in 21 July of -- late June, last couple days
24          of June, early July of 22 2014. She within a few weeks identified the issue of
            the editorial expenses. . . . On July 23rd, she initiated a telephonic conference
25
            with the Review-Journal’s prior general counsel, his name was Mark Hinueber,
26          to talk about the financials, confirmed from the R-J that the editorial expenses
            were deducting the JOA payments to the Sun. And I got a call shortly after that
27          this litigation started. In our conversations which have evolved between parties,
            Ms. Cain became an expert for the Sun after that conversation with the R-
28
                                                       3
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 14 of 33



 1          J’s general counsel. Litigation has ensued. She’s testified as an expert
            witness in both arbitration hearings.
 2

 3   ECF No. 126 at 9:19–10:10 (emphasis added). Later in the hearing, when the Court asked whether

 4   there was a period of time where Ms. Cain was a business consultant before she became an expert,

 5   the Sun’s counsel repeated the same story, claiming that Ms. Cain called the Review-Journal’s

 6   General Counsel on July 23, 2014, and “she became an expert witness in the litigation at that

 7   time.” Id. at 12:11–13:10 (emphasis added).

 8           After twice telling the story of how Ms. Cain was supposedly retained as an expert in

 9   2014, the Sun emphasized the point again and again, telling the Court “there’s no dispute, no

10   reasonable dispute that Ms. Cain was an expert witness serving for the Sun in the 2016

11   arbitration and when that dispute commenced, which was in late July of 2014.” ECF No. 126

12   at 24:6–9 (emphasis added); see also id. at 23:5–6, 28:5–6. The Sun even insinuated that the

13   Review-Journal knew Ms. Cain was a testifying expert in 2016 and intentionally issued the

14   subpoena to burden her by requiring her to log thousands of items of work product going back

15   multiple years. Id. at 28:7–29:14. The Sun’s counsel never mentioned that

16                                                                                              instead,

17   this was concealed from the Court and the Review-Journal until after the August 25 hearing.

18
            C.      The Court orders the Sun to provide an affidavit and invoices documenting
19                  when Ms. Cain was retained as an expert witness.
20          The Court ruled on the Sun’s motion on September 4, 2020. The Court denied the Sun’s

21   motion but noted that the protections of Rule 26(b)(4)(C) would apply to information provided

22   during the course of Ms. Cain’s tenure as an expert witness. See ECF No. 134 at 7:14–19.

23   Accordingly, the Court directed the Sun to “provide an affidavit to the Review-Journal and any

24   invoices . . . demonstrating when Ms. Cain was retained as a testifying expert witness” and to

25   provide a log noting the documents that the Sun claimed were privileged on that basis. Id. at 7:14–

26   8:2.

27

28
                                                     4
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 15 of 33



 1          D.      The affidavit and invoices provided by the Sun do not support its claim that
                    Ms. Cain was a testifying expert in the 2016 arbitration.
 2

 3          Two weeks after the Court ruled, the Sun provided a declaration from Robert Cauthorn,

 4   the Chief Operating Officer of Greenspun Media Group. Mr. Cauthorn pointedly did not attest

 5   that Ms. Cain testified as an expert in the 2016 arbitration. Exhibit A at ¶ 5; Exhibit C (Cauthorn

 6   Decl.) ¶ 7 (describing the substance of Ms. Cain’s testimony during the 2016 arbitration, but not

 7   referring to her as the Sun’s expert). By contrast, Mr. Cauthorn explicitly testified that Ms. Cain

 8   acted as the Sun’s expert witness during the 2019 arbitration, and described her formal retention

 9   as the Sun’s expert in February 2019. Id. ¶ 10.

10          Similarly,

11                                                     See, e.g., Exhibit A at ¶ 6; Exhibit D

12   (SUN_CAIN_00000822)

13                         Exhibit A at ¶ 7; Exhibit E (SUN_CAIN_00000840)

14

15               Again, that is in sharp contrast to Ms. Cain’s invoice for her expenses incurred during

16   the 2019 arbitration,

17   Exhibit A at ¶ 8; Exhibit F (SUN_CAIN_00000442).

18
            E.      The Review-Journal discovers that Ms. Cain denied under oath that she was
19                  an expert witness in the 2016 arbitration.
20          After the argument on the Sun’s motion for a protective order, on August 27, the Sun

21   produced a tranche of over 12,000 pages of documents. Exhibit A at ¶ 9. Included among them

22   was the transcript of the 2016 arbitration. Id.

23          When the Review-Journal’s counsel discovered the transcript in the course of reviewing

24   the Sun’s production, they learned for the first time that—contrary to the Sun’s express

25   representations in its papers and at the August 25 hearing—

26

27

28
                                                       5
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 16 of 33



 1

 2

 3

 4

 5

 6

 7

 8   Exhibit B (SUN_00020868–69) (emphasis added).
 9          Defendants sent the Sun’s counsel a letter detailing these issues on October 8, Exhibit A

10   at ¶ 10, then discussed this issue at length during a meet-and-confer session on October 19. Id.

11   The Sun insisted that,                                                      Ms. Cain had been a

12   testifying expert since 2014 and declined to withdraw its work-product objections for documents

13   prior to her 2019 retention as an expert by the Sun. Id.

14   III.   This Court Should Overrule the Sun’s Work-Product Objections.

15          The Sun is withholding scores of documents in Ms. Cain’s possession from the 2014–19

16   time period on the ground that they are supposedly protected by the work-product doctrine due to

17   Ms. Cain’s status as a testifying expert in the 2016 arbitration. With a few limited exceptions,

18   communications between a testifying expert and a party’s attorney are protected by the work-

19   product doctrine. FED. R. CIV. P. 26(b)(4); Republic of Ecuador v. Mackay, 742 F.3d 860, 869–

20   70 (9th Cir. 2014). As “the party claiming the protection,” the Sun “bears the burden of

21   demonstrating the applicability of the work product doctrine.” Phillips v. C.R. Bard, Inc., 290

22   F.R.D. 615, 634 (D. Nev. 2013) (citing Tornay v. United States, 840 F.2d 1424, 1426 (9th Cir.

23   1988)). For the purposes of this motion, that means that the Sun bears the burden of substantiating

24   that Ms. Cain acted as its testifying expert prior to her engagement in February 2019.

25          The Sun cannot meet this burden. Despite having multiple opportunities to substantiate its

26   claim, the Sun has provided no evidence that it retained Ms. Cain as a testifying expert in

27   connection with the 2016 arbitration or at any point prior to February 2019. To the contrary, all

28
                                                      6
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 17 of 33



 1   evidence points inescapably to the conclusion that the expert work-product privilege does not

 2   apply to her documents prior to February 20, 2019.

 3             First, Ms. Cain testified under oath that she

 4                                  This is conclusive proof that she was not an expert at that time, and

 5   the Sun therefore cannot invoke Rule 26(b)(4) to shield her documents from production. The Sun

 6   has plainly known this all along because—unlike the Review-Journal—it was owned by the same

 7   person and represented by the same counsel at the 2016 arbitration as it is now. Exhibit B

 8   (SUN_00020868–69).

 9             Second, the invoices that the Sun represented would establish her role as an expert prior

10   to 2019

11                                                                                                        .4

12   Exhibits D–E (SUN_CAIN_00000822), (SUN_CAIN_00000840).

13

14                                              However, they are inconsistent with the Sun’s statements

15   in its papers to this Court and at the August 25 hearing that Ms. Cain was retained as a testifying

16   expert in 2014.

17             Third, the Sun’s declarant did not state that Ms. Cain acted as the Sun’s expert in the 2016

18   arbitration or that it had retained her as an expert at any time prior to February 2019. Exhibit C

19   (Cauthorn Decl.) ¶¶ 7, 10. This, again, is consistent with Ms. Cain’s sworn denial that

20                                    and is inconsistent with the Sun’s representations to this Court.

21             The Sun’s work-product objections must be overruled. It has not substantiated its claim

22   that Ms. Cain became a testifying expert witness for the 2016 arbitration in the summer of 2014,

23   and it obviously cannot substantiate that claim given Ms. Cain’s testimony that

24                                  On these facts, the Sun has no business continuing to assert expert

25   work-product objections for the pre-2019 time period. This Court should issue an order overruling

26

27
     4
      In 2016, Ms. Cain began working at a non-profit organization, and her employment contract
28   evidently precludes the Sun from compensating her. Exhibit C (Cauthorn Decl.) ¶ 4.
                                                        7
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 18 of 33



 1   the Sun’s objections asserting Ms. Cain was its testifying expert witness for any documents or

 2   communications prior to her formal retention in February 2019, and should order the Sun to

 3   produce any documents being withheld on that basis. See Phillips, 290 F.R.D. at 642–43 (ordering

 4   documents produced because the defendants were unable to substantiate their privilege

 5   objections).

 6   IV.    Conclusion.

 7          The Sun’s assertions that Ms. Cain was a testifying expert prior to February 2019 are false.

 8   Therefore, the Sun has no basis to object on work-product grounds to Ms. Cain producing

 9   documents created before February 2019. As a result, this Court should grant Defendants’ motion

10   overruling the Sun’s objections and compel production of the documents with seven days.

11           Dated: October 27, 2020.

12                                                       KEMP JONES LLP

13                                                       /s/ Michael Gayan
14                                                       J. RANDALL JONES, ESQ., SBN 1927
                                                         MICHAEL J. GAYAN, ESQ., SBN 11135
15                                                       MONA KAVEH, ESQ., SBN 11825
                                                         3800 Howard Hughes Parkway, 17th Floor
16                                                       Las Vegas, Nevada 89169
17
                                                         RICHARD L. STONE, ESQ. (pro hac vice)
18                                                       DAVID R. SINGER, ESQ. (pro hac vice)
                                                         AMY M. GALLEGOS, ESQ. (pro hac vice)
19                                                       JENNER & BLOCK LLP
                                                         633 West 5th Street, Suite 3600
20                                                       Los Angeles, California 90071
21
                                                         Attorneys for Defendants
22

23

24

25

26

27

28
                                                     8
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 19 of 33



 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on the 27th day of October, 2020, I served a true and correct copy of

 3   the foregoing DEFENDANTS’ MOTION FOR ORDER OVERRULING THE LAS VEGAS

 4   SUN’S TESTIFYING EXPERT WORK-PRODUCT OBJECTIONS FOR ELIZABETH

 5   CAIN’S DOCUMENTS via the United States District Court’s CM/ECF electronic filing system

 6   to all parties on the e-service list.

 7           E. Leif Reid, Bar No. 5750
             Kristen L. Martini, Bar No. 11272
 8           Nicole Scott, Bar No. 13757
             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 9
             One East Liberty Street, Suite 300
10           Reno, Nevada 89501

11           Joseph M. Alioto, Pro Hac Vice
             Jamie L. Miller, Pro Hac Vice
12           ALIOTO LAW FIRM
             One Sansome Street, 35th Floor
13
             San Francisco, California 94104
14
             James J. Pisanelli, Bar No. 4027
15           Todd L. Bice, Bar No. 4534
             Jordan T. Smith, Bar No. 12097
16           PISANELLI BICE PLLC
17           400 South 7th Street, Suite 300
             Las Vegas, Nevada 89101
18
             Attorneys for Plaintiff
19

20
                                                    /s/ Pamela Montgomery
21                                                  An employee of Kemp Jones LLP
22

23

24

25

26

27

28
                                                      1
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 20 of 33



 1                                INDEX OF EXHIBITS

 2     Exhibit                                   Description
 3       A       Declaration of Michael J. Gayan in Support of Defendants’ Motion for an
                 Order Overruling the Las Vegas Sun’s Testifying Expert Work-Product
 4               Objections for Elizabeth Cain’s Documents and Compelling Immediate
                 Production of Documents Withheld on that Basis
 5
         B       American Arbitration Association Transcript of Proceedings (Vol. 2)
 6               (October 4, 2016) (Excerpts) (SUN_00020868–69) [FILED UNDER SEAL]
 7       C       Declaration of Robert Cauthorn Pursuant to the Court’s September 4, 2020,
                 Order Regarding Plaintiff Las Vegas Sun, Inc. and Non-Party Greenspun
 8               Media Group’s Motion for Protective Order and Motion to Quash Elizabeth
 9               A. Cain Subpoena [ECF Nos. 80-81]

10       D       Elizabeth A. Cain Invoice (Dated July 29, 2014) (SUN_CAIN_00000822)
                 [FILED UNDER SEAL]
11
         E       Elizabeth A.  Cain    Invoice (Dated November               14,    2016)
12               (SUN_CAIN_00000840) [FILED UNDER SEAL]

13       F       Elizabeth A. Cain Expense Reimbursement Form (Dated June 17, 2019)
                 (SUN_CAIN_00000442) [FILED UNDER SEAL]
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 21 of 33




                         EXHIBIT A
Declaration of Michael J. Gayan in Support of Defendants’ Motion for an Order
Overruling the Las Vegas Sun’s Testifying Expert Work-product Objections for
    Elizabeth Cain’s Documents and Compelling Immediate Production of
                     Documents Withheld on That Basis
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 22 of 33



 1   J. RANDALL JONES, ESQ., SBN 1927
     r.jones@kempjones.com
 2   MICHAEL J. GAYAN, ESQ., SBN 11135
     m.gayan@kempjones.com
 3
     MONA KAVEH, ESQ., SBN 11825
 4   m.kaveh@kempjones.com
     KEMP JONES LLP
 5   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 6   Telephone: (702) 385-6000
 7
     RICHARD L. STONE, ESQ. (pro hac vice)
 8   rstone@jenner.com
     DAVID R. SINGER, ESQ. (pro hac vice)
 9   dsinger@jenner.com
     AMY M. GALLEGOS, ESQ. (pro hac vice)
10
     agallegos@jenner.com
11   JENNER & BLOCK LLP
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Telephone: (213) 239-5100
13

14   Attorneys for Defendants

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA

17   LAS VEGAS SUN, INC.,                     Case No.: 2:19-cv-01667-GMN-BNW
                   Plaintiff,
18                                            DECLARATION OF MICHAEL J. GAYAN
           v.                                 IN SUPPORT OF DEFENDANTS’
19                                            MOTION FOR AN ORDER OVERRULING
     SHELDON ADELSON, et al.,
20                                            THE LAS VEGAS SUN’S TESTIFYING
                   Defendants.                EXPERT WORK-PRODUCT
21                                            OBJECTIONS FOR ELIZABETH CAIN’S
                                              DOCUMENTS AND COMPELLING
22                                            IMMEDIATE PRODUCTION OF
                                              DOCUMENTS WITHHELD ON THAT
23                                            BASIS
24
                                              Hearing Date: November 17, 2020
25                                            Hearing Time: 9:00 a.m.

26

27

28

                                              1
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 23 of 33



 1          1.      I am an active member of the State Bar of Nevada, admitted to practice before this

 2   Court, and am a partner at the law firm of Kemp Jones, LLP, which, along with Jenner & Block

 3   LLP, serves as counsel of record for Defendants in this action.

 4          2.      I make this declaration in support of Defendants’ Motion for an Order Overruling

 5   the Las Vegas Sun’s Testifying Expert Work-Product Objections for Elizabeth Cain’s Documents

 6   and Compelling Immediate Production of Documents Withheld on that Basis.

 7          3.      I have personal knowledge of the facts stated in this declaration. If called as a

 8   witness, I could and would testify as set forth herein.

 9          4.      Attached as Exhibit B is true and correct copy of excerpts from the American

10   Arbitration Association Transcript of Proceedings (Vol. 2) (October 4, 2016) (Excerpts) [FILED

11   UNDER SEAL].

12          5.      Attached as Exhibit C is a true and correct copy of the Declaration of Robert

13   Cauthorn Pursuant to the Court’s September 4, 2020, Order Regarding Plaintiff Las Vegas Sun,

14   Inc. and Non-Party Greenspun Media Group’s Motion for Protective Order and Motion to Quash

15   Elizabeth A. Cain Subpoena [ECF Nos. 80-81].

16          6.      Attached as Exhibit D is a true and correct copy of Elizabeth A. Cain Invoice

17   (Dated July 29, 2014) (SUN_CAIN_00000822) [FILED UNDER SEAL].

18          7.      Attached as Exhibit E is a true and correct copy of Elizabeth A. Cain Invoice

19   (Dated November 14, 2016) (SUN_CAIN_00000840) [FILED UNDER SEAL].

20          8.      Attached as Exhibit F is a true and correct copy of Elizabeth A. Cain Expense

21   Reimbursement Form (Dated June 17, 2019) (SUN_CAIN_00000442) [FILED UNDER SEAL].

22          9.      Defendants did not participate in the 2016 arbitration, and Defendants’ current

23   counsel did not participate in either the 2016 or 2019 arbitration proceeding and did not have

24   access to the 2016 arbitration transcript when the parties briefed the Sun’s and Greenspun Media

25   Group’s motions for protective order and to quash filed on June 24, 2020. ECF Nos. 80–81. On

26   August 27, two days after the argument on the Sun’s motion for a protective order, the Sun

27   produced a tranche of over 12,000 pages of documents. Included among them was the transcript

28   of the 2016 arbitration.

                                                      2
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 24 of 33



 1          10.     When Defendants’ counsel discovered the 2016 transcript in the course of

 2   reviewing the Sun’s production, they learned information as to Ms. Cain’s involvement in the

 3   2016 arbitration that was contrary to the Sun’s representations in its papers and at the August 25

 4   hearing. See Exhibit B. Defendants sent the Sun’s counsel a letter detailing these issues on

 5   October 8, then discussed this issue at length during a meet-and-confer session on October 19.

 6   The Sun insisted that, despite all of the evidence to the contrary, Ms. Cain had been a testifying

 7   expert since 2014 and declined to withdraw its work-product objections for documents prior to

 8   her February 2019 retention as an expert by the Sun.

 9          11.     I declare under penalty of perjury that the foregoing is true and correct. Executed

10   on this 27th day of October, 2020 in Las Vegas, Nevada.

11                                                          KEMP JONES LLP

12                                                          /s/ Michael Gayan
                                                            MICHAEL J. GAYAN, ESQ., SBN 11135
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 25 of 33




               FILED UNDER SEAL


                          EXHIBIT B
American Arbitration Association Transcript of Proceedings (Vol. 2) (October 4,
                   2016) (Excerpts) (SUN_00020868–69)
  Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 26 of 33




                          EXHIBIT C
Declaration of Robert Cauthorn Pursuant to the Court’s September 4, 2020, Order
Regarding Plaintiff Las Vegas Sun, Inc. and Non-Party Greenspun Media Group’s
 Motion for Protective Order and Motion to Quash Elizabeth A. Cain Subpoena
                               [ECF Nos. 80-81]
                                          Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 27 of 33



                                      1     DECLARATION OF ROBERT CAUTHORN PURSUANT TO THE COURT’S
                                            SEPTEMBER 4, 2020, ORDER REGARDING PLAINTIFF LAS VEGAS SUN, INC. AND
                                      2      NON-PARTY GREENSPUN MEDIA GROUP’S MOTION FOR PROTECTIVE ORDER
                                               AND MOTION TO QUASH ELIZABETH A. CAIN SUBPOENA [ECF NOS. 80-81]
                                      3

                                      4              I, ROBERT CAUTHORN, declare as follows:

                                      5              1.    I am over 21 years of age and the facts contained herein are true and correct to the

                                      6     best of my information and belief.

                                      7              2.    I am the Chief Operating Officer of the Greenspun Media Group (“GMG”), which

                                      8     includes oversight of Las Vegas Sun, Inc. (the “Sun”), Plaintiff in this action. I have personal

                                      9     knowledge of the facts set forth herein, except as to those stated on information and belief, and as
                                     10     to those, I am informed and believe them to be true. If called as a witness, I could and would
                                     11     competently testify to the matters stated herein.
One East Liberty Street, Suite 300




                                     12              3.    In late June 2014, GMG retained Elizabeth Cain to assist in various financial
Reno, NV 89501-2128




                                     13     matters, including accounting and financial aspects of the 2005 Amended and Restated Agreement
                                     14     (“JOA”), to which the Las Vegas Sun, Inc., is a party. I knew Ms. Cain from our work together at
                                     15     the San Francisco Chronicle, where she was the Chief Financial Officer.
                                     16              4.    Initially, Ms. Cain billed hourly for her services, but we switched to a monthly
                                     17     retainer in approximately August 2014. Ms. Cain billed for her services until she was hired at the
                                     18     Henry J. Kaiser Family Foundation as the Vice President for Finance on May 9, 2016. Because of
                                     19     Ms. Cain’s employment contract with the Henry J. Kaiser Family Foundation, she has performed
                                     20     services for GMG since May 9, 2016, gratis.

                                     21              5.    A couple of weeks into her engagement with GMG, approximately the middle of

                                     22     July 2014, Ms. Cain learned that the Sun’s partner in the JOA (the publisher of the Review-Journal),

                                     23     was charging its editorial costs to the JOA operation. Charging the Review-Journal’s editorial costs

                                     24     to the JOA is in contravention of the express language in the agreement. In a meeting with then

                                     25     Review-Journal General Counsel Mark Hinueber on July 23, 2014, Mr. Hinueber confirmed that

                                     26     the Review-Journal was reducing the Sun’s JOA payments by including the Review-Journal’s

                                     27     editorial costs. Following this meeting between Ms. Cain and Mr. Hinueber, the Sun anticipated

                                     28
                                            112323515.2
                                          Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 28 of 33



                                      1     litigation would be required against its JOA-partner to resolve this disputed issue. I instructed Ms.

                                      2     Cain to prepare a memorandum describing the dispute to the Sun’s counsel.

                                      3              6.    On August 12, 2014, I introduced our counsel, Leif Reid, to Ms. Cain. The Sun filed

                                      4     its initial Complaint for Specific Performance and Declaratory Judgment on March 10, 2015, after

                                      5     a series of demand letters and responses were exchanged between the parties. See Las Vegas Sun,

                                      6     Inc. v. DR Partners, No. A-15-715008-B (Clark Cty., Nev.). After the Sun amended its complaint,

                                      7     DR Partners appealed the state district court’s August 19, 2015, order denying DR Partners’ motion

                                      8     to compel arbitration. The Nevada Supreme Court agreed with DR Partners’ argument, and the case

                                      9     was ordered to arbitration with the American Arbitration Association (“AAA”). Less than 60 days
                                     10     later, the parties arbitrated the case styled Las Vegas Sun, Inc. v. DR Partners, No. 01-16-0001-
                                     11     9187 on October 3-6, 2016 (“2016 Arbitration”).
One East Liberty Street, Suite 300




                                     12              7.    The 2016 Arbitration was before Michael Kosnitzky, a lawyer and CPA, and was
Reno, NV 89501-2128




                                     13     both expeditious and informal. Minimal discovery was exchanged in a single round of written
                                     14     requests for production, no depositions occurred, and the parties were required to obtain leave from
                                     15     the arbitrator before issuing any third-party subpoenas (which neither party requested). During the
                                     16     2016 Arbitration hearing, Ms. Cain testified about her experience with JOAs and how editorial
                                     17     expenses are typically separately accounted for between JOA parties. Ms. Cain also walked through
                                     18     her interpretation of the JOA and why it prohibited the Review-Journal from reducing the Sun’s
                                     19     annual payments by the Review-Journal’s unilateral inclusion of its editorial costs. Ms. Cain also
                                     20     presented the Sun’s damages calculation, which she had prepared, and authenticated an exhibit

                                     21     summarizing the calculation. Ms. Cain’s direct testimony concluded with an explanation of how

                                     22     the Review-Journal’s exclusion of editorial expenses failed to comply with Generally Accepted

                                     23     Accounting Principles (“GAAP”), specifically with the matching principle.

                                     24              8.    In November 2016, the Sun and DR Partners settled the dispute with the parties to

                                     25     that litigation and arbitration. The Review-Journal experienced two ownership changes during the

                                     26     Sun’s litigation with DR Partners, resulting in News+Media Capital Group LLC’s ownership and

                                     27     operation of the Review-Journal as of December 10, 2015.

                                     28
                                            112323515.2
                                                                                            -2-
                                          Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 29 of 33



                                      1              9.     While News+Media Capital Group and the Review-Journal should have changed

                                      2     their accounting practices, they refused to do so, and on April 10, 2018, the Sun filed suit against

                                      3     these defendants. See Las Vegas Sun, Inc. v. News+Media Capital Group LLC, No. A-18-772591-

                                      4     B (Clark Cty., Nev.). The Sun immediately moved to compel arbitration on some of its claims;

                                      5     ultimately, the state district court agreed and compelled arbitration in its January 15, 2019, order.

                                      6              10.    Unlike the 2016 arbitration, the 2019 arbitration was formal, akin to litigation,

                                      7     whereby the parties agreed to engage in full discovery under the Nevada Rules of Civil Procedure.

                                      8     Both parties took depositions, issued subpoenas to third parties, exchanged hundreds of thousands

                                      9     of documents, and formally disclosed experts with reports pursuant to NRCP 26(a)(2). In the 2019
                                     10     Arbitration, Ms. Cain was retained as an expert witness on February 20, 2019, and the Sun disclosed
                                     11     her expert report on March 1, 2019. The parties arbitrated the matter with AAA on April 15-19, 25-
One East Liberty Street, Suite 300




                                     12     26, and May 9, 2019. See Las Vegas Sun, Inc. v. News+Media Capital Group LLC, No. 01-18-
Reno, NV 89501-2128




                                     13     0000-7567 (“2019 Arbitration”). During the 2019 Arbitration, Ms. Cain testified again as a fact and
                                     14     expert witness, this included testifying about GAAP and other fundamental accounting principles
                                     15     and her experience with JOA accounting.
                                     16              Executed this     day of September, 2020.
                                     17

                                     18                                                   ROBERT CAUTHORN
                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                            112323515.2
                                                                                            -3-
Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 30 of 33




            FILED UNDER SEAL


                      EXHIBIT D
 Elizabeth A. Cain Invoice (Dated July 29, 2014) (SUN_CAIN_00000822)
 Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 31 of 33




              FILED UNDER SEAL


                        EXHIBIT E
Elizabeth A. Cain Invoice (Dated November 14, 2016) (SUN_CAIN_00000840)
Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 32 of 33




            FILED UNDER SEAL


                       EXHIBIT F
  Elizabeth A. Cain Expense Reimbursement Form (Dated June 17, 2019)
                        (SUN_CAIN_00000442)
  Case 2:19-cv-01667-GMN-BNW Document 183 Filed 10/27/20 Page 33 of 33




                         EXHIBIT A
  Defendants’ Motion for an Order Overruling the Las Vegas Sun’s Testifying
Expert Work-Product Objections for Elizabeth Cain’s Documents and Compelling
         Immediate Production of Documents Withheld on That Basis
